The securities to which this agreement relate have not been registered under the United States Securities Act of 1933, as amended, any U.S. state securities laws, any applicable Canadian securities laws, or any securities laws of any other jurisdiction and may not be offered or resold in the United States or in Canada without registration under such applicable U.S. or Canadian securities laws, unless an exemption from registration is available and only upon the holder thereof first having obtained the written opinion of counsel to the Company, or other counsel acceptable to the Company, that the proposed disposition is consistent with all applicable provisions of such Act as well as any other applicable securities law. PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT TO:GIANT OIL & GAS INC. (the “Company”) Re:Purchase of securities of the Company Details of
